Citation Nr: 9931852	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to secondary service connection for 
headaches.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that the RO certified only the increased 
evaluation issue for appeal to the Board.  A review of the 
record shows that in October 1992, the veteran requested an 
increased evaluation for his service-connected back 
disability and also claimed that he had headaches secondary 
to his service-connected back disability.  The increased 
rating issue as well as the secondary service connection 
issue were denied by a rating decision in June 1993, and a 
notice of disagreement was received in July 1993.  A 
Statement of the Case was issued in August 1993.  In 
September 1993 the veteran submitted a substantive appeal, 
and requested a hearing on both issues.   The veteran 
subsequently canceled his request for a hearing in December 
993.  In May 1994, the RO issued a rating decision denying 
both issues, and so informed the veteran that same month.  
Although both issues were certified for appeal to the Board, 
the RO did not forward the veteran's claims to the Board at 
that time.  The RO subsequently denied an increased 
evaluation for a low back disability in September 1996, and 
this appeal ensued.  

This decision will address the issue of entitlement to an 
increased evaluation for a low back disability.  The issue of 
entitlement to secondary service connection for headaches 
will be the subject of the remand that follows this decision.  


FINDINGS OF FACT

1.  On the issue of entitlement to an increased evaluation 
for a low back disability, all relevant evidence necessary 
for an equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's low back disability is manifested by 
complaints of pain.  Flexion is to 70 degrees with pain; 
backward extension is to 15 degrees with pain; left lateral 
flexion is to 15 degrees; right lateral flexion is to 15 
degrees; rotation to the left is to 15 degrees with pain; and 
rotation to the right is to 15 degrees.  Musculature is 
normal.  



CONCLUSION OF LAW

The schedular criteria for an increased evaluation for a low 
back disability beyond 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the claim is plausible. The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for a low back disability, 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5295 of the Rating Schedule.

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Under Diagnostic Code 
5292, a 20 percent evaluation encompasses situations where 
there is moderate limitation of motion of the lumbar spine.  
A 40 percent evaluation is warranted where there is evidence 
of severe limitation of motion of the lumbar spine.

The record shows that the veteran was granted service 
connection for a low back disability in October 1991, and a 
10 percent evaluation was assigned.  This was based on 
service medical records which showed that the veteran injured 
his back setting up a mortar for training, and on a September 
1991 VA examination report which showed pain on flexion of 
the spine at 30 degrees, with normal range of motion.  The 
veteran's evaluation was increased to 20 percent in July 
1992, after VA examination in June 1992 showed limited 
flexion of the back due to spasms and pain.  

VA outpatient treatment records show treatment for complaints 
of pain beginning in 1992.  On VA examination in January 
1993, tenderness and spasms of the lower back were noted.  X-
rays showed narrowing of the disc spaces thoracic #1 to 
lumbar #2.  

The veteran underwent a neurological examination by VA in 
April 1994.  He reported having pain in his low to mid back 
with shooting pains in his legs and up his back to the base 
of his neck.  Examination showed normal sensory findings and 
motor examination showed normal strength, tone and bulk.  It 
was noted that the veteran was well muscled and he reported 
that he worked out with weights on a daily basis.  It was 
noted that the veteran was currently unemployed but that this 
did not appear to be related to his back problems.  The 
examiner found that the veteran had a normal nonfocal 
neurologic examination with no evidence of radiculopathy or 
neurological problems.  On VA orthopedic examination in April 
1994, it was noted that musculature of the back was normal 
except for some spasm.  It was noted that the veteran did not 
bend forward much more than 12 inches from the floor.  
Backward extension was to 15 degrees; lateral flexion was to 
30 degrees, bilaterally; and lateral rotation was to 30 
degrees bilaterally.  It was noted that there was no pain 
except for forward flexion.  Neurologically, the veteran was 
5/5 in all muscle groups.  X-rays were noted to be normal.  
The examiner found that the veteran had some degree of 
chronic low back strain with no evidence of any radiculopathy 
and no apparent weakness on examination.  

The veteran underwent a VA muscles examination in August 
1996.  He complained of pain in the low back with lifting.  
Examination of the muscles was normal.  The examiner found 
that tissue loss was normal; there was no muscle penetration; 
normal muscle strength; and no evidence of pain.  X-rays were 
noted to show minimal degenerative changes at L5-S1.  The 
diagnosis was, pain in the low back related to muscle strain 
and narrowing of the disc space and minimal degenerative 
changes in the lumbosacral area.  

On VA orthopedic examination in August 1996, the examiner 
noted no postural abnormalities; no fixed deformity; and 
normal musculature of the back.  Range of motion was recorded 
as follows: forward flexion to 70 degrees with pain; backward 
extension to 15 degrees with pain; left lateral flexion to 15 
degrees; right lateral flexion to 15 degrees; rotation to the 
left to 15 degrees with pain; and rotation to the right to 15 
degrees.  The examiner noted that the veteran's facial 
expression was objective evidence of pain on motion.  Pain on 
percussion and with straight left leg raising was noted.  X-
rays showed minimal degenerative changes, and the diagnosis 
was, low back pain.  

In considering the veteran's claim for an increased rating 
for low back disability, the Board has no reason to dispute 
his above-stated assertion relative to experiencing low back 
pain.  Notwithstanding such consideration, however, the Board 
is of the view, in light of the related reasoning advanced 
below, that his 20 percent disability evaluation for low back 
disability is wholly appropriate.  In reaching such 
conclusion, the Board would emphasize that, when most 
recently examined by VA, the veteran was free of pertinent 
muscle spasm (the presence of which, in any event, 




would only be indicative of disability warranting his current 
20 percent rating) as well as no postural abnormality, or 
deformity.  Further, the lumbar motion exhibited by the 
veteran on the August 1996 VA examination, to include an 
ability to flex forward to 70 degrees, is, at most, 
representative of only "moderate" loss of pertinent motion, 
equating with a 20 percent rating under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5292 (1999).  In addition, 
while the veteran is shown (based on pertinent X-ray 
examination) to have narrowing of some disc spaces involving 
his lumbar spine, the foregoing is insufficient to warrant 
the assignment of a 40 percent rating under Diagnostic Code 
5295 in the absence of evidence demonstrative of abnormal 
mobility on forced motion, of which there is none.  38 C.F.R. 
Part 4, Code 5295 (1999).  

In view of the reasoning advanced above, then, the Board is 
of the opinion that the preponderance of the evidence is 
against entitlement to a rating for low back disability in 
excess of 20 percent.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use. See DeLuca v. Brown, 8 
Vet. App. 202 (1995). However, the Board finds it noteworthy 
that, on examination in 1994, the veteran reported that he 
lifted weights daily and also that the examiner noted no 
weakness.  In addition, more recently, normal muscle strength 
was reported, as was normal tissue loss.  The foregoing 
considerations, in the Board's view, are found to rather 
persuasively militate against the existence of sufficient 
disablement, relative to the veteran's service-connected low 
back disability, as to warrant the assignment of a higher 




disability rating predicated on either 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  The Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected low back disability more closely approximate those 
required for a 40 percent rating under any applicable 
Diagnostic Code.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of the benefit sought 
relative to this appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5295, 5292.

In reaching this decision consideration has been given to the 
potential application of the various provisions of Title 38, 
Code of Federal Regulations, whether or not they were raised, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that there are no circumstances of 
an exceptional or unusual nature for an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated, or which otherwise 
"render[s] impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1) (1999).  Hence, 
RO referral of the case for extraschedular rating, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).



ORDER

An increased evaluation for a low back disability is denied.  



REMAND

As noted above, the issue of entitlement to secondary service 
connection for headaches was properly certified for appeal in 
1993, although it was not properly submitted to the Board for 
consideration.  Subsequently, in 1996 and 1997, the veteran 
submitted additional evidence in support his claim on this 
issue as well as for an increased rating issue.  The RO 
considered the increased rating issue; however the secondary 
service connection issue, which has remained on appeal, was 
not addressed.  This additional evidence may be pertinent to 
his claim, and it has not been considered by the RO.  The 
veteran has not waived his right to preliminary review by the 
RO. See 38 C.F.R. § 20.1304(c) (1999).  

Any pertinent evidence submitted by the veteran or his 
representative must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (1999), the Board is deferring 
adjudication of the issue of entitlement to secondary service 
connection for headaches pending a remand to the RO for 
further 


development as follows:


The RO should review the additionally 
submitted pertinent evidence concerning 
the issue of entitlement to secondary 
service connection for headaches, and 
readjudicate the veteran's claim based on 
consideration of all of the evidence of 
record.




If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless he is otherwise notified by the RO; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

